DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed November 29, 2021. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
	
Status of Claims
Claims 1-7 are pending and under examination in this office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Purkayastha et al. (US 2010/0227034).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a 
Purkayastha et al. teach with regards to instant claim 1, a beverage composition  comprising  a non-steviol wherein the composition is made by a process recovering diterpenes (see abstract, as required by instant claim 1) by providing the material Stevia rebaudians plant (see 0027, 0041), providing the extraction solvent (see 0027), mixing the stevia rebaudiana and the extraction solvent is anticipated because to extract there has to be mixing of the material and a solvent as indicated above (extraction solvent) two, then removal by filtration ( obtain a filtrate, see 0041) and isolating as required (see 0042) and to the recitation that the obtained non-steviol glycoside comprise at least molecule from the group of phenolic compounds, polyphenols retinoids etc as recited by instant claims 1-4 as the same plant is used and therefore will comprise the recited compounds. With regards to instant claims 5-7, the composition is a non-steviol glycoside (produced the same and is consumable as a low caloric drink (see example 4, (0046), ice cream (0057) as required by instant claim 5-7). Thus, the claims are anticipated.
Claim Rejections - 35 USC § 102/103
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Markosyan (US WO 2011/112892 or US 2013/0071339).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With regards to instant claim 1, Markosyan teaches preparing steviol extract (see abstract) providing a solvent, obtaining a filtrate and isolating (see Fig. 4) wherein the filtrate comprises diterpenes, triterpenes, volatile oils, phenolic compounds (see 0069, as required by instant claim 3-4) and the composition is a flavor enhancer. With regards to instant claims 5-7, as a food (see abstract 0041, 0062) comprising at least 
Therefore the claims are anticipated or are obvious and one of ordinary skill in the art would be motivated to include with the non-steviol glycoside with the stevia extracts in food for use as a sweetener that is non-caloric with a reasonable expectation of success.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 and 4 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 4 of prior U.S. Patent No.10/492,516. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 - 22 of U.S. Patent 9,029,426. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant are drawn to A composition comprising a non-steviol glycoside composition, wherein the non-steviol glycoside composition is made by a process comprising the steps of: a. providing Stevia rebaudiana plant material; b. providing extraction solvent; c. mixing the Stevia..  and the claims of the patent are to a method of preparing a steviol comprising methods of dissolving the steviol (thus providing the source, separating   and drying (see patented claim 3 for instance). The current application claims and the patented claims are obvious variation of each other.
       It would have been obvious to one of ordinary skill in the art to have incorporated the method of preparing a steviol with a reasonable expectation of success. 
       The method of preparing the compositions they would have been used in producing the composition of instant claims 1 and 5-7.  Thus, the process of making is a set of precursor steps to preparing the composition.
	In view of the foregoing, the patented claims and the current application claims are obvious variations.
 
Claims 1-7 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim1 1 - 4 of U.S. Patent 10,492,516. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant are drawn to A composition comprising a non-steviol glycoside composition, wherein the non-steviol glycoside composition is made by a process comprising the steps of: a. providing Stevia rebaudiana plant material; b. providing extraction solvent; c. mixing the Stevia..  and the claims of the patent are to a method of preparing non-steviol glycoside composition, comprising the steps of: a. providing Stevia rebaudiana plant material; b. providing extraction solvent; c. mixing Stevia rebaudiana plant material and extraction solvent to provide Stevia plant material and solvent mixture; d. separating Stevia plant material and solvent mixture to obtain filtrate comprising steviol glycoside molecules and non-steviol glycoside molecules…..;The current application claims  employs the patented method claims to produce the claimed composition are obvious variation of each other.
       It would have been obvious to one of ordinary skill in the art to have incorporated the method of preparing a steviol with a reasonable expectation of success. 
       The method of preparing the compositions they would have been used in producing the composition of instant claims 1 -7.  Thus, the process of making is a set of precursor steps to preparing the composition.
	In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 1-7 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 4 of U.S. Patent 9,901,110. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant are drawn to A composition comprising a non-steviol glycoside composition, wherein the non-steviol glycoside composition is made by a process comprising the steps of: a. providing Stevia rebaudiana the Stevia..  and the claims of the patent are to a method of preparing non-steviol glycoside composition, comprising the steps of: a. providing Stevia rebaudiana plant material; b. providing extraction solvent; c. mixing Stevia rebaudiana plant material and extraction solvent to provide Stevia plant material and solvent mixture; d. separating Stevia plant material and solvent mixture to obtain filtrate comprising steviol glycoside molecules and non-steviol glycoside molecules…..;The current application claims  employs the patented method claims to produce the claimed composition are obvious variation of each other.
       It would have been obvious to one of ordinary skill in the art to have incorporated the method of preparing a steviol with a reasonable expectation of success. 
       The method of preparing the compositions they would have been used in producing the composition of instant claims 1-7.  Thus, the process of making is a set of precursor steps to preparing the composition.
	In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 1-7 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1- 4 of U.S. Patent 9,029,426. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the instant are drawn to A composition comprising a non-steviol glycoside composition, wherein the non-steviol glycoside composition is made by a process comprising the steps of: a. providing Stevia rebaudiana plant material; b. providing extraction solvent; c. mixing the Stevia,  and the claims of the patent are to a method of preparing a steviol comprising methods of dissolving the steviol (thus providing the source, separating   and drying (see patented claim 3 for instance). The, current application claims and the patented claims are obvious variation of each other.
       
       The method of preparing the compositions they would have been used in producing the composition of instant claims 1-7.  Thus, the process of making is a set of precursor steps to preparing the composition.
	In view of the foregoing, the patented claims and the current application claims are obvious variations.

Claims 1-7 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 and 5-7 of U.S. Patent Application 16/700-954. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       The claims of the copending  are drawn to A composition comprising a non-steviol glycoside composition, wherein the non-steviol glycoside composition is made by a process comprising the steps of: a. providing Stevia rebaudiana plant material; b. providing extraction solvent; c. mixing the Stevia,  and the claims of the patent are to a method of preparing a steviol comprising methods of dissolving the steviol (thus providing the source, separating   and drying (see patented claim 3 for instance). The, current application claims drawn to a method of preparing non-steviol glycoside composition comprising the step off.
       It would have been obvious to one of ordinary skill in the art to have incorporated the method of preparing a steviol for the composition of a non-steviol as recited by the copending claims with a reasonable expectation of success. 
       The method of preparing the compositions they would have been used in producing the composition of instant claims 1 and 5-7.  Thus, the process of making is a set of precursor steps to preparing the composition.
	In view of the foregoing, the patented claims and the current application claims are obvious variations.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        3/8/22